



COURT OF APPEAL FOR ONTARIO

CITATION:

Ahmed v.
    DePaulis, 2022 ONCA 206

DATE: 20220310

DOCKET: C68321

van Rensburg, Nordheimer and
    Harvison Young JJ.A.

BETWEEN

Nisar Ahmed and 1492480 Ontario Inc.

Plaintiffs (Respondents)

and

Albina
    DePaulis also known as Albina De Paulis,
Claudio DePaulis also known as Claudio De Paulis
and Washmax (Weston) Ltd.

Defendants (
Appellants
)

No one appearing for the appellants

Eric Blau, former counsel for the appellants

S. Michael Citak and Dara Hirbod, for
    the respondents

Heard: March 8, 2022 by video
    conference

On
    appeal from the judgment of Justice Lorne Sossin of the Superior Court of
    Justice, dated April 2, 2020, with reasons reported at 2020 ONSC 2550.

REASONS FOR DECISION

[1]

The appellants appeal from
    the trial judgment that awarded the respondents damages for, among other
    things, illegal distress, conversion, and defamation. At the hearing, we
    dismissed the appeal with reasons to follow. We now provide our reasons.

[2]

The appeal was
    scheduled to be heard on March 8, 2022. On March 4, 2022, the appellants
    former counsel obtained an order from Pardu J.A. removing them as the lawyers
    of record for the appellants. They had previously obtained an order removing
    them as lawyers of record from the Superior Court of Justice on February 23,
    2022. The appellants had notice of and did not respond to the motions to remove
    their counsel.

[3]

We were advised that
    both orders were served on the appellants. The order of Pardu J.A. was sent by
    email, as she directed, and also by registered mail.
We
    were also advised that the appellants former lawyers had previously advised
    the appellants of the hearing date of March 8 and then subsequently provided
    them with the link to the virtual hearing.
At the hearing on March 8, neither of the appellants
    appeared nor did they communicate in any way with the court. The appellants also
    did not communicate with their former lawyers.

[4]

The respondents
    obtained their judgment almost two years ago. The appellants have not
    demonstrated any interest in proceeding with their appeal. In particular, knowing
    that their counsel was seeking removal from the record and had obtained orders
    in this regard, they did not appear to ask for an adjournment of the hearing or
    otherwise address the status of their appeal. In those circumstances, we
    determined that the appeal should be dismissed.

[5]

The respondents are entitled to their costs of
    the appeal which we fix in the amount requested, that is, $17,561.90, inclusive
    of disbursements and H.S.T.

K. van Rensburg J.A.

I.V.B. Nordheimer J.A.

Harvison Young J.A.


